Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 14 December 2021.
ALLOWABLE SUBJECT MATTER
Claim 2-5,9-12,16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,8, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Cideciyan (US PG PUB No. 2012/0036318)
 As per claim 1, a method of writing a dataset to a linear file tape system (LFTS) tape (see [0005]: “LTO-5”), the dataset (see FIG 3: 108) including a plurality of 
storing, in each header of each sub dataset, at least a portion of a record range indicator indicating a range of records included in the dataset (see [0034]: “These headers may identify the location of the rows within the sub data set and larger data set in which they reside.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7-8,14-15,20  rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US Pat No. 6307700) in view of Hasegawa (US PG PUB No. 10229718)
As per claim [1, 8, 15]  a method of writing a dataset (see Takayama FIG 4A: 1GROUP) to a tape (see Takayama COL 9 LINES 22-23: “the structure of data recorded on the magnetic tape”), the dataset including a plurality of sub datasets (see Takayama COL 10 LINES 10-15: “Plural groups, each composed of 40 tracks or 20 frames, make up a Sole partition.”), each sub dataset including a plurality of headers (see Takayama FIG 4B: A1, A2, A3 and COL 10 LINES 10-
storing, in each header of each sub dataset, at least a portion of a record range indicator indicating a range of records included in the dataset (see Takayama FIG 4B: 10-20: “ID area A2”).
However, Takayama does not expressly disclose a linear file tape system (LTFS).
In the same field of endeavor Hasegawa discloses implementing LTFS (see Hasegawa COL 1 LINES 30-35).
It would have been obvious before the effective filing date of the invention to modify Takayama to further implement LTFS.
The suggestion/motivation for doing so would have been for the benefit of implementing enterprise-level tape drive standard (see Hasegawa COL 1 LINES 30-35).
Therefore it would have been obvious before the effective filing date of the invention to modify Takayama to implement LTFS as taught by Hasegawa for the benefit of LTFS format to arrive at the invention as specified in the claims. 
As per claim [7, 14, 20] the method of claim 1, 
wherein each header of each respective sub dataset further includes at least a portion of a file marker range indicator indicating a range of file markers included in the dataset (see FIG 9: File-mark Count and COL 11 LINES 25-35)
Claim 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US Pat No. 6307700) in view of Hasegawa (US PG PUB No. 10229718) as applied to claim 1 above and further in view of Butt (US 20140063634)
As per claim [6, 13, 19] Takayama discloses the method of claim 1, 
However, Takayama does not expressly disclose but in the same field of endeavor Butt discloses 
wherein the dataset is stored in a ring buffer with a plurality of other datasets (see Butt [0027]).
It would have been obvious before the effective filing date of the invention to modify Takayama to further implement a ring buffer arrangement as taught by Butt.
The suggestion/motivation for doing so would have been for the benefit of improved data set management (see Butt [0019])
Therefore it would have been obvious before the effective filing date of the invention to modify Takayama to further implement a ring buffer arrangement as taught by Butt for the benefit of improving data set management to arrive at the invention as specified in the claims. 
RESPONSE TO ARGUMENTS: 
1st ARGUMENT: 
For example, due to the format of the Takayama reference, there are no “datasets,” “sub datasets,” “records,” or “headers” of sub datasets. For example, the Office Action attempts to map “sub dataset” to “partition” in Takayama. In Takayama, the partition is merely a portion of data recorded on the magnetic tape. See col. 3, lines 40-42. In contrast, a sub dataset is an encrypted/compressed form of records written to the tape system. See paragraphs 19-21 of the as-filed specification. 

The Office notes the claims limitations have been remapped, so that a track including a plurality of blocks each comprising a header and records is taken as a sub-dataset including a plurality of headers and a plurality of records as recited in the claims. claims. The Office further points to Cideciyan which additionally recites sub-datasets of a dataset. 
CONCLUSION 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137